DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 10/29/2020. Claims 1-20 are pending. 

Response to Arguments
Applicant’s statements regarding double patenting are acknowledged. Remarks p. 9. The double patenting rejection of claims 1-13 is withdrawn in view of the amendments to claims 1-13.
Applicant’s arguments, see Remarks pp. 9-12, filed 10/29/2020, with respect to rejection(s) under section 103 of claims 1-13 have been fully considered and are persuasive. The rejection(s) under section 103 of claims 1-13 has been withdrawn. 
Applicant's remaining arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
Applicant argues that Umberhocker fails to teach determining if a first operation characteristic is within a first operational threshold required for the service requirement criteria of the first network queue, and, if so, mapping the first network data queue to the at least one data storage resource. Remarks p. 12. In particular, Applicant argues that the claim language in the Office action differs from the claim language of claim 14. Remarks p. 13. In particular, applicant argues that claim recites determining whether an operational characteristic of a storage device is within a threshold required by a network data 
Applicant argues that Umberhocker discloses identifying and organizing storage tiers in heterogeneous storage, and does not teach determining if a first operation characteristic is within a first operational threshold required for the service requirement criteria of the first network queue, and mapping the first network data queue to the at least one data storage resource. Remarks p. 15. In particular, applicant argues that Umberhocker’s heterogeneous storage cannot reasonably correspond to network data queues, and is more akin to the at least one data storage resource. Remarks p. 15. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In particular, Vengerov teaches storage queues, each associated with a storage tier. Fig. 2.
Furthermore, Umberhocker teaches determining if the first operational characteristic is within a first operational threshold required for the service 
Applicant argues that there is no motivation to modify the TALAGALA data queues based on the UMBERHOCKER storage tiers. Remarks p. 15. Applicant argues that one may only find motivation to modify the TALAGALA physical storage which correspond to the UMBERHOCKER heterogeneous storage. Id. Applicant’s argument is not persuasive because the rejection is merely combining the TALAGALA data queues with the teachings of UMBERHOCKER. There is no modification of the TALAGALA data queues. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks p. 15), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s argument is not persuasive because applicant does not identify the knowledge that is gleaned only from the applicant's disclosure.
Applicant argues that “teaches away” does not require “criticize, discredit, or otherwise discourage.” Remarks pp. 15-16. Applicant cites to MPEP 2143.03(11) and In Re Guriev, as support. Applicant’s argument is not persuasive because MPEP 2143.01(1) states that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.” Because the examination process is bound by the MPEP, any argument of teaching away needs to show a disclosure that criticizes, discredits, or otherwise discourages the solution claimed.
Applicant argues that the argument of teaching away is not a conclusory statement. Remarks pp. 16-17. Applicant’s argument is not persuasive because the most recent Office action does not make such a statement. The portion of the Office action cited by the applicant does not exist.
Applicant argues that claims 16-20 are patentable for the same reasons as provided for claims 1 and 14. Remarks pp. 18-19. Applicant’s argument is not persuasive for the following reasons. Applicant’s arguments relating to claim 1 are not applicable to claim 16 because claim 16 has not been amended in the 

Allowable Subject Matter
Claims 1-13 contain allowable subject matter, and will be allowed subject to overcoming the rejection under section 112(b) set forth below.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to reasonably teach: a queue mapping component configured to identify at least one data unit characteristic from data units, wherein the at least one data unit characteristic indicates a temporal relationship between the data units; assign data units having a shared at least one data unit characteristic to a same queue of a plurality of data queues; and dynamically allocate the same queue to two or more data storage resources of a plurality of different types of data storage resource based on the temporal relationship.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data storage component,” and “queue mapping component” in claim 1; “resource allocation engine” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “data storage component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “data storage 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, and claims dependent therefrom, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: SSD, disk drive, and/or other type of data storage device, as set forth in ¶ [0039] and/or ¶ [0048] of the Specification.  

Claim limitation “queue mapping component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “mapping connections…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Those of ordinary skill in the art would not have understood the term "queue mapping” to denote structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, and claims dependent therefrom, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


Claim limitation “resource allocation engine” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “engine” coupled with functional language “resource allocation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Those of ordinary skill in the art would not have understood the term "resource allocation” to denote structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16, and claims dependent therefrom, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Software and/or hardware implementing the algorithm(s) set forth in ¶¶ [0039]-[0040] of the Specification.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-24 of copending Application No. 14/625,934 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18-24 of the reference application disclose each and every limitation of claims 14-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dynamically allocated data storage resource" in lines 24-25. There is insufficient antecedent basis for this limitation in the claim. Claim 1 two or more data storage resources. The limitation "the dynamically allocated data storage resource" only refers to a single data storage resource.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,606,934 ("Vengerov"), in view of U.S. Pub. No. 2013/0227201 (“Talagala”), and further in view of U.S. Pub. No. 2013/0073702 (“Umbehocker”).

37.	Regarding claim 14, Vengerov teaches a method for mapping network data, the method comprising: 
determining a first operational characteristic of at least one data storage resource (Fig. 3, 302), and a plurality of data queues associated with storage tiers (Fig. 2). 
Vengerov fails to teach populating one or more data queues with data units received and sent by at least one network interface port over a communication network, and associating each network interface port with at least one data network queue by a computer processor depending on at least one data unit characteristic of the data units. Talagala teaches populating one or more data queues with data units received and sent (“the contents of the auto-commit buffer 1013 may be streamed directly into a sequential and/or log-based storage device without first identifying and/or labeling the data,” ¶ [0144]; also Fig. 3 depicting read and write data pipelines) by at least one network interface port over a communication network (“controller 1004 may comprise an I/O controller, such as a network controller (e.g., a network interface controller), storage controller, dedicated restart condition controller, or the like,” ¶ [0107]), and associating each network interface port with at least one data network queue by a computer processor (“ACM may be available to computing devices and/or applications (both local and remote) using one or more of a variety of memory mapping technologies, including, but not limited to, memory mapped I/O (MMIO), port I/O, port-mapped IO (PMIO), 
Vengerov-Talagala fails to expressly teach that the characteristic is related to a service requirement criteria of a first network data queue; determining if the first operational characteristic is within a first operational threshold required for the service requirement criteria of the first network data queue, and if so, mapping the first network data queue to the at least one data storage resource; and repeating each the determining step until all the data storage resources have been mapped to the network data queues. Umbehocker teaches characteristics related to a service requirement criteria of a first network data tier (“the attributes can include a size, a capability, a fail over capability, a service level agreement, a cost, a geographical location, a geographical location of a data center, a performance level, a quality of service, a storage grade, an availability, a type of storage medium, a fault tolerance level, a software vendor of software, a hardware vendor of hardware, a hardware version of the hardware, a software version of the software, etc. associated with a storage medium of heterogeneous storage 120,” ¶ [0046]; also ¶¶ [0045]-[0049]); determining if the first 

38.	Regarding claim 15, Vengerov-Talagala-Umbehocker teaches the invention of claim 14, and further teaches that the data storage resources comprise at least one of the following: at least one data storage media component, and at least one data transaction queue of at least one data storage media component (Talagala: “the non-.

39.	Claims 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,949,489 (“Merchant”), and further in view of Umbehocker.

40.	Regarding claim 16, Merchant teaches a network-accessible data storage system for processing data transactions received over the network, the system comprising: 
a communications interface to the network (“the entity 120 may formulate input/output requests that may be received at an access port 130 of the system 110. The input/output requests may, for example, be requests to read and/or write data to or from the system 110,” Col. 4, lines 1-21);
one or more data storage devices configured to respond to data transactions communicated via the communication interface (Fig. 1, Storage 180), the data transactions are comprised of one or more of data transactions received or data transactions sent (“input/output requests may be received,” Col. 1, lines 55-67); and 
a resource allocation engine operatively associated with the communication interface (Fig. 3, Steps 320 and 330 performed by Access Port 130) to receive as input a given data processing characteristic automatically identifiable from each of the data transactions (Fig. 3, Step 320) and allocate a designated one of the data storage resources according to the given data processing characteristic in responding to each of the data transactions (Fig. 3, Step 330). Under the broadest reasonable interpretation, 
Merchant fails to teach that the one or more data storage devices providing at least two data storage resources distinctly designated to accommodate respective data processing characteristics. Umbehocker teaches one or more data storage devices providing at least two data storage resources distinctly designated to accommodate respective data processing characteristics (¶¶ [0047]-[0049]). It would have been obvious for one of ordinary skill in the art at the time of filing to incorporate tiered storage, as taught by Umbehocker, into Merchant, in order to provide differentiated storage services.

41.	Regarding claim 17, Merchant-Umbehocker teaches the invention of claim 16, and further teaches that each of the data transactions is communicated via a selected one of multiple network data queues designated as a function of the respective data processing characteristics (Merchant: Fig. 3, Step 320; Col. 7, lines 1-25) such that the given data processing characteristic is at least partially identifiable from the selected one of the multiple network data queues (Merchant: Fig 1 depicts non-latency-sensitive queue 140 and latency-sensitive queue 150).

42.	Regarding claim 19, Merchant-Umbehocker teaches the invention of claim 16, and further teaches that the data storage resources comprise at least two distinct data storage device types (Umbehocker: ¶¶ [0047]-[0049]).

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merchant-Umbehocker as applied to claim 16 above, and further in view of U.S. Pub. No. 2013/0315054 (“Shamis”).

48.	Regarding claim 18, Merchant-Umbehocker teaches the invention of claim 16, but fails to teach that the communication interface defines distinct communication ports, wherein each of the data transactions is received via a designated one of the ports, and wherein the given data processing characteristic is at least partially identifiable from the designated port. Shamis teaches defining distinct communication ports, wherein each of the data transactions is received via a designated one of the ports, and wherein the given data processing characteristic is at least partially identifiable from the designated port (¶ [0050]). It would have been obvious for one of ordinary skill in the art at the time of filing to incorporate port-to-queue mapping, as taught by Shamis, into Merchant-Umbehocker, in order to increase queue flexibility, thereby extending priority schemes.

49.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merchant-Umbehocker as applied to claim 16 above, and further in view of U.S. Pub. No. 2002/0013864 (“Dandrea”).

50.	Regarding claim 20, Merchant-Umbehocker teaches the invention of claim 16, but fails to teach that the data storage resources comprise at least two distinct storage data processing queues associated with a same data storage device. Dandrea teaches at least two distinct storage data processing queues associated with a same data .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455


/JULIAN CHANG/
Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455